 
Exhibit 10.2

 
 MANAGEMENT AND SERVICES AGREEMENT
 
This MANAGEMENT AND SERVICES AGREEMENT (this "Agreement") is made as of July __,
2019, effective as of March 1, 2019, by and between Exactus, Inc. (the
"Company"), a Nevada corporation, Ceed2Med, LLC (“C2M”), a Florida limited
liability company, Vladislav Yampolsky (“Yampolsky”), Jamie Goldstein
(“Goldstein”) and Emiliano Aloi (“Aloi”).
 
RECITALS
 
WHEREAS, C2M was founded in 2018 by Goldstein and Yampolsky (the “Founders”) who
together with Aloi, have developed and own valuable intellectual property,
know-how, knowledge and experience that the Company desires to access, and has
established strong relationships, expertise, contacts, opportunities, sources of
seed, agricultural expertise, raw materials, products, extraction, production,
manufacturing, testing and related capabilities, for the growing, manufacture
and sale of hemp-derived CBD products, and are recognized experts in the field
of hemp-derived CBD in which they have participated at least 2014 around the
world;
 
WHEREAS, during November 2018 the Company became engaged in the business of
hemp-derived CBD following passage of the Agriculture Improvement Act of 2018
(the “2018 Farm Bill”) and entered into discussions for a relationship with C2M
in order to prepare for broad participation in the hemp-derived CBD market (the
“Company Purpose”);
 
WHEREAS, in order to pursue the Company Purpose, the Company and C2M determined
that the Company would be required to initially obtain sources of supply and/or
distribution rights, products and inventory in order to develop and offer retail
products and thereafter to seek to expand into additional businesses engaged in
CBD through the assistance of C2M;
 
WHEREAS, C2M and the Company have cooperated in good faith in order to pursue
the Company Purpose and in furtherance thereof (A) on January 8, 2019 entered
into a Master Product Development and Supply Agreement (the “Supply Agreement”)
which provides, among other things, that C2M shall provide ongoing assistance,
training, education, manufacturing, distribution, support and supply of various
finished products and (B) agreed, for Consideration as described herein, to (i)
assign to the Company C2M’s rights (the “EOW Assets”) to subscribe for and
purchase a 50.1% interest in Exactus One World, LLC (“EOW”)(formerly known as
Burros and Pirates, LLC), an Oregon limited liability company which possessed
agricultural assets, rights, including leases, permits and relationships, to
permit C2M to become engaged in farming of approximately 200 acres for the
production of industrial hemp located in Southwest Oregon, and (ii) highly
valuable relationships with seed suppliers and farm operators;
 
WHEREAS, the Company has determined the C2M relationship provides additional
opportunities to expand and desires to secure additional services, assistance
and opportunities and Company desires to issue to C2M, the Founders and Aloi,
the Consideration set forth herein (the “EOW Consideration”) for assignment (the
“Assignment”) of the EOW Assets, and to confirm C2M will, on the terms and
subject to the conditions herein and any other agreements providing for
additional assistance, the further Consideration referenced herein;
 
WHEREAS, the Company has engaged Scalar, LLC, an independent valuation concern,
to issue a fairness opinion (the “Fairness Opinion”) and perform a valuation
regarding the EOW Assets and the EOW Consideration to be paid as provided
herein, such Fairness Opinion was presented to the Board of Directors of the
Company on May 9, 2019, and the Board of Directors has approved and accepted
such Fairness Opinion and has authorized the Company to pay $10 million of its
preferred stock, as Consideration for the Assignment and in consideration of the
EOW Assets to the persons related to C2M set forth on Schedule A annexed
hereto); and
 
 
 
-1-

 
 
 
WHEREAS, the additional services, assistance and opportunities the Company
desires to secure from C2M, include the following:
 
●
right of participation for further investment and business opportunities in
order to rapidly expand the Company’s business and operations in hemp-derived
CBD;
●
executive, sourcing, vendor, product, production and other expertise and
resources;
●
appointment of Aloi to the position of President of the Company;
●
introductions to farming and other financing;
●
designs for international “Hemp-Café” store design and franchise opportunities
including plans, drawings, approvals and authorizations, leads and contacts;
●
access to leasing of prime real estate in Delray Beach Florida at a location
owned by Yampolsky with an option to purchase, and the continuing assistance of
Yampolsky in connection with management, design, and promotion of the project;
●
drawings, designs and specifications for extraction, production and
manufacturing facilities and resources;
●
brand development and support services.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:
 
1. Appointment of President; Relationship of Company and the President.
 
Company agrees to appoint Aloi as President and Aloi agrees to accept such
appointment as President. C2M and Company hereby agree and do hereby waive any
and all conflicts of interest and duties to C2M and the Company incumbent upon
Aloi in connection with his appointment hereunder and his continuing assistance
to C2M. Aloi shall have such rights and authority as normally accustom such
position, and shall report directly to the Chief Executive Officer and the Board
of Directors of the Company.
 
Aloi shall provide management and operational support services to the Company,
as President, and as hereinafter provided until his resignation or removal in
accordance with the Bylaws of the Company. Until such time as a separate
employment agreement is entered into with Aloi and the Company, Aloi shall be
entitled to participate in all benefit, incentive, reimbursement and equity
plans available to the senior executives of the Company, and shall be entitled
to receive such salary and other benefits, paid by the Company.
 
On and following the date of his appointment as President, Aloi shall be
entitled to continue and complete any and all work in process and proposals
accepted by C2M, and receive Consideration and benefits from C2M during and
after appointment as President hereunder, if any, and distribution or assignment
of property (including shares of common stock of the Company owned by C2M) which
shall not be deemed a conflict of interest (“In-Process Projects”). Following
completion of the In-Process Projects with the parties thereto (including any
renewals or extensions thereof), Aloi shall enter into negotiations for
customary employment agreement terms under which Aloi will agree to devote his
full time efforts and activities to the Company.
 
Nothing contained herein shall be deemed to make or render the Company a
partner, co-venturer or other participant in the business or operations of Aloi,
the Founders, or C2M, or in any manner to render Company liable, as principal,
surety, guarantor, agent or otherwise for any of the debts, obligations or
liabilities of Aloi, the Founders or C2M. Similarly, nothing contained herein
shall be deemed to make or render the Founders, Aloi or C2M a partner,
co-venturer or other participant in the business or operations of the Company,
or in any manner to render the Founders, Aloi or C2M liable, as principal,
surety, guarantor, agent or otherwise for any of the debts, obligations or
liabilities of Company. The relationship of C2M and the Company is that of
shareholder and issuer.
 
 
 
-2-

 
 
 
C2M agrees to indemnify and hold harmless the Company, its officers and
directors, employees and its affiliates and their respective successors and
assigns and each other person, if any, who controls any thereof, against any
loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any matter or
circumstance arising under or in connection with this Agreement, the business or
affairs of C2M, its founders, members or managers, this Agreement or the
appointment of Aloi as an executive of the Company, or the inaccuracy or falsity
of any representation or warranty or breach or failure by C2M to comply with any
covenant or agreement made herein or in any other document furnished by C2M to
any of the foregoing in connection with this transaction.
 
2. Project Management Services.
 
Commencing on the date of this Agreement, C2M and the Founders will provide,
supply and render such additional project management and operational support
services as are from time to time requested in order to assist Aloi, as
President, and to provide service to the Company, as more specifically described
below:
 
Administer and supervise EOW and agricultural opportunities and farm ventures,
initially consisting of 200 acres located in southwest Oregon majority-owned and
jointly controlled by the Company.
 
Administer and supervise the personnel of C2M deployed to service the Company’s
business, such as white label/private label sales and support, sales and
marketing, sourcing, customer service, project finance and reporting.
 
Source raw material, extraction, production and manufacturing vendors and
acquisition opportunities which shall be presented to the Company for
participation or acquisition.
 
Prepare and oversee financial reports regarding the Company’s assets, inventory
and accounts and coordinate such reporting, budgets and forecasts with the
Company’s chief financial officer.
 
Oversee EOW and the agricultural operations of the Company and shall endeavor to
timely and accurately report such information to the Company’s chief financial
officer and otherwise render assistance with the preparation of the Company’s
financial statements and audit thereof.
 
Provide the Company with such periodic operating reports and statements
including but not limited to cash flow statements, income statements, accounts
payable and accounts receivable reports and such other reports and information
as may be requested by Company from time to time in such form and in such detail
as shall be required by the Company according to generally accepted accounting
principles consistently applied in the United States.
 
Supervise the purchase of materials and supplies at the Company’s locations, and
assist the Company to acquire, lease, dispose of and repair equipment and
facilities necessary to provide extraction, production, end product design,
testing, labelling, warehousing and storage for the Company.
 
Manage design, development, zoning, improvement, construction, architects,
engineers, legal and similar services and costs associated with developing the
Hemp Café concept and location venue on the premises of the property owned by
Yampolsky in Delray Beach, Florida, provided the Company and C2M shall determine
a fair lease rental to be paid by Company to Yampolsky and cost allocation
methodology, as to which project Yampolsky shall transfer and convey all rights
and hereby assigns all right, title and interest in and to such project,
including, without limitation, any and all drawings, designs, plans, blueprints,
models, contracts, agreements and understandings and Yampolsky and C2M on their
own behalf and on behalf of their owners, officers, directors, employees, agents
and assigns, agree that they shall not compete with the business by entering
into or financing, supporting or supplying any hemp café or similar business for
a period of five (5) years following the date hereof anywhere in the world.
 
 
 
-3-

 
 
 
Notwithstanding the foregoing, neither C2M or the Founders, or any of their
agents or employees, shall have the authority, without the express written
consent of the Company, to purchase in the name of the Company, or for use by
the Company, any assets, or incur any indebtedness on behalf of the Company.
 
3. Additional Agreements of C2M.
 
C2M, the Founders and Aloi agree that at all times during the term of this
Agreement it shall:
 
(a)            
Do nothing, and permit nothing to be done (which is within the control of C2M),
which will or might cause the Company to operate in an improper or illegal
manner or disparage the Company or its business.
 
(b)            
Not cause a default in any of the terms, conditions and obligations of any of
the contracts and other agreements of the Company.
 
(c)            
To the extent permissible by law, assist the Company and obtain and maintain in
full force all licenses and permits in the State of Florida and Oregon (and
other locations where operating) and comply fully with all laws respecting its
formation, existence, activities and operations.
 
(d)            
Allow the Company and the employees, attorneys, accountants and other
representatives of the Company, full and free access to its books and records,
and all of the facilities of C2M, related to the Company and EOW.
 
4. Consideration “Vesting Conditions”.
 
“Vesting Conditions” shall mean, unless waived by the Company:
 
1)
The EOW Valuation shall provide that the value of the Company’s 50.1% interest
in EOW is not less than $25,000,000, the stated value of the shares of Preferred
Stock shall be $10,000,000 representing the face amount of the shares of
Preferred Stock issued hereunder, and Scaler, LLC shall confirm in writing and
render is opinion as to the fairness of the EOW transaction (Assignment of EOW
Assets) from a financial point of view and the Board of Directors of the Company
shall have accepted such valuation and fairness opinion prior to the issuance of
the Preferred Stock;
2)
C2M shall have taken steps to prepare for manufacture and delivery of product
against Purchase Order No. 001 (not less than 25% of which will be delivered on
or prior to June 30, 2019).
 
5. Consideration
 
(A) C2M has previously transferred and recorded on the transfer agent records of
the Company the issuance to C2M shares of common stock, par value $0.0001 per
share, of Company (the “Common Stock”) previously issued to C2M pursuant to the
Supply Agreement (and shall assist C2M to transfer or assign to the Founders and
Aloi, upon request, or such other designees of C2M as shall be requested in
writing accompanied by appropriate transfer agent instructions), such amount as
C2M shall designate in writing and authorize the transfer agent for the Common
Stock to effectuate such transfers, provided, such assignees shall agree to be
bound by the terms of transfer documents required by the Company and its
transfer agent.
 
(B) Company shall authorize and issue $10 million of its Series E Convertible
Redeemable Preferred Stock, par value $0.0001 per share (the “Preferred Stock”)
to such persons in such amounts as set forth on Schedule A annexed hereto (the
“Consideration”).
 
 
 
-4-

 
 
 
The Consideration set forth in this Paragraph 5(B) shall constitute all amounts
due and owing to C2M, the Founders and Aloi from any and all agreements,
understandings or contracts related to the Assignment of the Assets effectuated
pursuant to that certain Assignment Agreement and Membership Interest Purchase
Agreement dated March 11, 2019 for the right and opportunity for the Company’s
subscription for thirty (30%) percent of the membership interests of EOW from
C2M and the assignment from C2M to the Company of the option and right to
purchase from the members of EOW an additional twenty and one-tenth (20.1%)
percent interest of EOW. The Consideration shall satisfy, and C2M, the Founders
and Aloi shall accept, such consideration, and neither Company nor EOW shall be
required to pay or provide for any additional payments to C2M, the Founders, or
Aloi for any matters or things that exist or could exist prior to the date
hereof or hereafter including, without limitation, those set forth and
contemplated in the preliminary paragraphs hereto, without the express written
agreement of the Company.
 
Upon delivery of certificates representing the Preferred Stock as set forth on
Schedule A pursuant to the terms hereof, each of C2M, Founders and Aloi do
hereby release and discharge Company from all actions, cause of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity, against Company (including, without
limitation, arising in connection with the Supply Agreement and EOW), that C2M,
Founders or Aloi, or its or their successors, officers, directors, principals,
control persons, past and present officers, directors, employees, advisors,
accountants, auditors, attorneys, and assigns ever had, now have or hereafter
can, shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever, whether or not known or unknown, from the beginning of the world to
the day of the date of this Agreement.
 
6. Term of Agreement; Termination of Rights.
 
(a) The term of this Agreement shall commence on its execution, and expire,
unless terminated or extended in writing, on December 31, 2019. Upon termination
of this Agreement, all books and records relating to the operation of the
Company Business shall be immediately returned to the Company. Notwithstanding
the foregoing, the Company may terminate this Agreement prior to the expiration
of its term upon thirty (30) days advance notice and the payment in full of the
Consideration.
 
7. Miscellaneous.
 
(a) This Agreement sets forth the entire understanding and agreement among the
parties hereto with reference to the subject matter hereof and may not be
modified, amended, discharged or terminated except by a written instrument
signed by the parties hereto.
 
(b) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, without reference to principles of conflicts of
laws.
 
(c) This Agreement may not be assigned by Company or Aloi, except that Company
may in its sole discretion assign this Agreement to any of its parents or
subsidiaries.
 
(d) All of the terms and provisions of this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by each of the parties hereto and
their respective successors and assigns. Except for affiliates of the Company
and C2M and their respective shareholders, officers, directors, employees and
agents, no person other than the parties hereto shall be a third party
beneficiary of this Agreement or have any rights hereunder.
 
 
 
-5-

 
 
 
(e) No failure on the part of any party hereto to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other rights, power or remedy.
 
(f) No publicity release or announcement concerning this Agreement or the
transactions contemplated hereby shall be issued without advance approval of the
form and substance thereof by Company.
 
(g) Any legal action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby may be instituted in any state
or Federal court located in the State of Nevada, County of Cook, and each party
waives any objection which such party may now or hereafter have to the laying of
the venue of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding. Any and
all service of process and any other notice in any such action, suit or
proceeding shall be effective against any party if given by registered or
certified mail, return receipt requested, or by any other means of mail which
requires a signed receipt, postage prepaid, mailed to such party as herein
provided. Nothing herein contained shall be deemed to affect the right to any
party to service of process in any other manner permitted by law.
 
(h) If any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid or unenforceable, such determination shall
not affect the remaining provisions of this Agreement, all of which shall remain
in full force and effect.
 
(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
 
(j) The headings in this Agreement are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Management Agreement as of
the date first above written.
 
Signed this ____ day of July, 2019.
 
EXACTUS, INC.
 
 
 
By: ___________________________
 
Name: Kenneth Puzder
 
Title: Chief Financial Officer
 
 
 
CEED2MED, LLC
 
 
 
By: ___________________________
 
Name:
 
Title:
 
 
 
JAMIE GOLDSTEIN
 
 
 
By: ___________________________
 
 
-6-

 
 
 
 
 
VADISLAV YAMPOLSKY
 
 
 
By: ___________________________
 
 
 
EMILIANO ALOI
 
 
 
By: ___________________________
 
 
 
 
-7-

 
 
 
SCHEDULE A
 
CEED2MED, LLC – $10,000,000 Series E Convertible Preferred Stock
 
 
 
 
-8-
